Ingraham, J.
(dissenting):
I do not think that the ■ deposition of the defendant Henry B. Heylman was competent evidence against the appellant, or that such deposition, which was admissible merely as declarations of the defendant. Henry B. Heylman, was sufficient to sustain a recovery against the appellant. Such declarations were admissible as evidence, as Henry B. Heylman had interposed an answer, and. while evidence against him, were incompetent against the appellant, :and their admission did not tend to prove any fact which tlie plaintiff was bound to establish as against the appellant. As these: declarations of Henry B. Heylman were the only evidence to sustain the plaintiff’s cause of action, I think, as - against this appellant, • the complaint should have been dismissed'. I therefore, dissent.
McLaughlin, J., concurred.
Judgment affirmed,, with costs. Order filed.-